Citation Nr: 1817919	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-24 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1952 to June 1976.  He died in May 1996.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

When this case was last before the Board in March 2016, it was remanded for further development.

A motion to advance this appeal on the Board's docket has been raised by the appellant based on advanced age.  The undersigned is granting the motion and advancing the appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. 
§ 7107(a)(2) ("advanced age" is defined as 75 or more years of age).


FINDINGS OF FACT

1.  The Veteran died on May [REDACTED], 1996.  His death certificate identifies the primary cause of death as adenocarcinoma of the transverse colon, with diffuse peritoneal carcinomatosis.

2.  At the time of his death, the Veteran was service-connected degenerative disc disease of multiple joints with a low back strain, nummular eczema of the legs, residuals of finger injuries of the right hand, postoperative hemorrhoids, and pes planus.

3.  The Veteran's cause of death was not related to his active military service, to include herbicide exposure.


CONCLUSION OF LAW

The Veteran's death was not due to a disability, disease, or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1310, 1312, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

II.  Service Connection for Veteran's Cause of Death

The appellant contends that the Veteran died from a service-connected disability. 

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran died in May 1996 with adenocarcinoma of the transverse colon listed as the immediate cause of death and metastatic colon cancer listed as a significant condition contributing to death.  See May 1996 Death Certificate.  The Veteran was not service connected for any colon or other gastrointestinal disability at the time of his death.

The Veteran's service treatment records indicate that the Veteran was diagnosed with 3 recto-sigmoid polyps and hyperplastic mucosal polyps in March 1973.  The Veteran subsequently underwent a polypectomy.  In March 1996, the Veteran was diagnosed with metastatic colon cancer with peritoneal carcinomatosis at the William Beaumont Army Medical Center and subsequently underwent a cecectomy.  The Veteran died of colon cancer in May 1996.

The Veteran served on the ground in Vietnam, as evidenced by his Combat Infantry Badge, Vietnam Service Medal, Republic of Vietnam Campaign Medal, and Vietnam Cross of Gallantry with Palm Medal, all listed on his Form DD 214.  38 C.F.R. § 3.307(a)(6)(iii).  However, adenocarcinoma of the transverse colon, with diffuse peritoneal carcinomatosis, is not one of the presumed diseases associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e).  Therefore, presumptive service connection for cause of death on the basis of herbicide exposure is not warranted.

Furthermore, while there is no VA examination or medical opinion as to whether the Veteran's adenocarcinoma of the transverse colon was at least as likely as not caused by herbicide exposure in service, there is no indication that the disability may be associated with the Veteran's service or another service-connected disability.  McClendon v. Nicholson, 20 Vet. App. 79 (2008).  The National Academy of Science (NAS) found inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and colorectoral cancer, including the small intestine and anus.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 (Aug. 10, 2012).  No other competent medical or other evidence in the record indicates that the Veteran's fatal colon cancer is related to herbicide exposure.  Therefore, service connection due to exposure to herbicide in service is not warranted and the remainder of the Board's decision will focus on theories of causation other than that related to herbicide exposure.

The Board remanded the claim in March 2016 for further development and ordered a medical opinion.  In June 2016, the VA examiner opined that it was less likely than not that the claimed condition was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran's primary cancer site was the transverse colon, but there was no cancer found in the recto-sigmoid area where the polyps were removed during service.  Since the transverse colon is the primary site of the cancer, it is not coming from the recto-sigmoid polyp nor a metastasis from the recto-sigmoid colon, as the transverse colon site is independent from the recto-sigmoid area.  

The examiner also cites to medical literature that states polyps may be classified pathologically as a hyperplastic mucousal polyp or an adenomatous polyp.  Only adenomatous polyps are premalignant, and most colo-rectal cancers, regardless of etiology, arise from adenomatous polyps, although only a minority of such lesions become cancer.  The examiner further adds that what is known about adenomatous polyps is that only less than one percent of these polyps of the colon ever become malignant, but there is no precise conclusion as to the natural history of the adenomatous polyps.  As for the Veteran's recto-sigmoid polyps, they did not turn into cancer because they were removed.

The Board finds that service connection for the Veteran's cause of death is not warranted.  Based on the examiner's medical opinion, the cancer site of the Veteran's transverse colon is independent from the site where his polyps were removed during service, and there is no medical evidence of recurrent polyps, adenocarcinoma, or a metastasis at the recto-sigmoid colon.  Based on the examiner's opinion, which was well reasoned and supported by the other evidence or record, there is no relationship between the Veteran's in-service polyps and his development of colon cancer decades later.  Service connection for the cause of the Veteran's death is accordingly denied.


ORDER

Service connection for the Veteran's cause of death is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


